GARDEN, JUDGE:
The claimant seeks an award in the sum of $2,969.36 for damages to personal property stored in a garage on property located near the Meadowbrook Exit of 1-79 in Harrison County, West Virginia. Claimant alleges that flooding, which occurred from May 31 through June 1, 1980, resulted from water backed up from a culvert which was constructed for Barnetts Run to flow beneath 1-79 into Simpson Creek.
Claimant alleges respondent constructed an inadequate culvert beneath the interstate resulting in the flooding of the garage and damage to her personal property. Respondent contends that the flooding occurred as the result of a heavy rainfall and that construction on the hillside above the property where vegetation was removed contributed to the flooding. Respondent also contends that the culvert under 1-79 was adequate.
Claimant’s son, John T. Sutton, testified that he observed the flooding on the night of May 31, 1980, at approximately 10:00 p.m. By 12:30 a.m. of June 1, 1980, the garage had six to seven feet of water inside. He also testified that Barnetts Run was overflowing and the water was above the top of the culvert.
The claimant testified that she had not experienced any water problems from the time of the construction of 1-79 until this flood.
Randolph Epperly, Jr., a design engineer for the respondent, testified that he made a study of the drainage area affecting Barnetts Run. His calculations for the culvert under the interstate and the Simpson Creek channel indicated that the 96-inch culvert was sufficient to carry the water in the area. *324The computations were based upon a ten-year flood frequency, a 25-year flood frequency, a 50-year flood frequency and a 200-year flood frequency. The culvert was designed to carry a 25-year storm without any problems. In answer to a question from Judge Ruley as to the effect of the culvert acting as a dam, Mr. Epperly testified that “the fact that the highway field was there would not have decreased or lowered the amount or depth of flooding back in the highway fill. It would just slow down the amount of time it would take for the water to flow out of the 96-inch pipe. . . . It’s my opinion there was a very large amount of rainfall in the area, plus the fact that the mall had disturbed some of the area which would have naturally increased the amount of flow and that these conditions combined and caused an enormous amount of water to flow into this area.”
From the record in this claim the Court finds that an unusually heavy storm occurred; that Barnett’s Run overflowed its banks; that the 96-inch culvert constructed beneath 1-79 did, in fact, prevent the flow of water from Barnetts Run into Simpson Creek; and that the area flooded as a result of a combination of these circumstances. The evidence established that the value of personal property lost was $2,969.36 and the Court makes an award to the claimant in the amount of $2,969.36.
Award of $2,969.36.